Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Applicants amendment of 4-26-22 overcame all rejections based on prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The terminal disclaimer filed on 8-4-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11286383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
JCM
8-29-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765